         Case 2:18-cv-05675-DMG-E Document 24 Filed 10/24/18 Page 1 of 1 Page ID #:97
                                                                                                 CLEAR FORM




                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

Carmen John Perri,                                          CASE NUMBER:


                                                                           2:18-cv-05675-DMG-E

                          v.                 Plaintiff(s)


Dominos Pizza, et al.,                                                       NOTICE OF
                                                                           MEDIATION DATE
                                          Defendant(s).



YOU ARE HEREBY NOTIFIED THAT THE PANEL MEDIATOR HAS SCHEDULED A MEDIATION
IN THE ABOVE-CAPTIONED CASE

for October 29, 2018                       at 1:30                a.m. /   ✔   p.m.

LOCATION: Room 4159, U.S. District Court, 350 W. 1st Street, Los Angeles, CA 90012



 The mediation session must be completed and an ADR-03 Report must be filed on or before the
 Court-ordered completion date.


Continuances are not favored and can only be granted by the Mediator up to the Court-ordered completion
date. Absent extraordinary circumstances, parties cannot request a continuance within three (3) business
days of a scheduled mediation.



Dated: October 24, 2018                        Panel Mediator: Gail Killefer
                                               Address:             ADR Program, U.S. District ourt
                                                                    350 W. 1st Street
                                                                    Los Angeles, CA 90012
                                               Phone:               (213) 894-2993




ADR–13 (01/12)                           NOTICE OF MEDIATION DATE                                     Page 1 of 1
